Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 9/17/2021. 
Claims 1-24 are pending in this Office Action. Claims 15-24 are withdrawn.  Claims 1 and 8 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.




Election/Restrictions
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected drawn to semantic analysis, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-2, 4-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (US Pub. No. 2009/0119173 A1), hereinafter “Parsons” in view of Stefik et al. (US Pub. No. 2010/0057536 A1), herein after “Stefik”.
Regarding claim 1, Parsons teaches a system for determining delivery of an advertisement based on a matching of song lyrics with advertisement topic words, in a media content environment (Parsons, See ABSTRACT), comprising: 
one or more computers, including at least one processor and a media server executing thereon, which receives requests from media clients for media content (Parsons, See [0255], computer); 
a computer executable program code which when executed by the system (Parsons, See [0255], may include implementing the conversation identification module and social analysis modules in a computer readable medium): 
	determines, for each of a plurality of songs, one or more key activities or topic words, and a vector associated with the song's lyrics, and then indexes that song (Parsons, See [0060], such as audio and video sources.  See [0061], In this embodiment the system also views the market in many dimensions rather than as one topical vector defined by a single search parameter. See [0069], Additionally, unlike a conventional search engine, one ; 
	determines, for each of a plurality of advertisements, one or more key activities or topic words, and a vector associated with an advertisement text, (Parsons, See [0237], a company may desire to place advertisements on those blog sites and at specific times when there is an influential conversation related to the company's products. However, conventional search engine tools don't rank blogs (or other social media) for influence on particular topics and keywords); and 
wherein a client media device can interact with the system to cause playing of a song, wherein in response to an indication or signal that a particular song was played, the system determines delivery of a particular advertisement, by reference to the indexed songs and advertisement, and based on a matching of song lyrics with advertisement topic words, so that the advertisement can be served following the playing of the song (Parsons, See [0238], In one embodiment online advertising targeting and delivery module 262 generates a list of social media sites (e.g. blogs) that are influential to a conversation and which arc compatible with placing advertisements using conventional ad tagging/serving tools such as Google's AdSense or other Ad Networks. This permits an advertiser to craft and direct adds into social media sites that are influential to a particular conversation based on an influence ranking. The influence is based on factors such as relevance, recency, page popularity, site popularity, linking behavior, and the contributions of neighbors. Also, as previously described, influence changes over time. As a result, influence has a velocity and influencers may enter and exit a conversation. Influence may also be analyzed at either a post level or a site level. Additionally, as previously described trust filtering may be employed to identify trusted influencers). 
Parsons does not explicitly disclose indexes that advertisement.
However, Stefik teaches indexes that advertisement (Stefik, See [0085]-[0094], define the different kind of indexes depends on the matching requirements).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Parsons and Stefik because Stefik provides community-based advertising term disambiguation is provided. Articles of digital information and a plurality of social indexes that are each associated with a social community are maintained. Each social index includes topics that each relate to one or more of the articles. The social community exhibiting the most closely-matched similarity to the advertising content is chosen based on their social indexes. The advertising content with the articles related to the topics included in the social index of the social community chosen is placed (Stefik, See ABSTRACT) can be utilized by Parsons to build advertisement index for easy matching.

Regarding claim 2, Parsons in view of Stefik further teaches the system of claim 1, wherein the system surfaces the particular advertisement for delivery, based on an alignment of activities, by matching vectors, to target a user's potential semantic intent in listening to the particular song (Stefik, See [0089]-[0090]. 
Regarding claim 4, Parsons in view of Stefik further teaches the system of claim 1, wherein an advertisement text associated with the particular advertisement is provided by one of a voiceover script or other descriptive text information associated with the advertisement (Parsons, See [0101]). 
Regarding claim 5, Parsons in view of Stefik further teaches the system of claim 1, wherein in response to the indication or signal that the particular song was played, the system: fetches a set of keywords; performs a lookup on those advertisements that best match the keywords; and determines delivery of the particular advertisement, so that the particular advertisement can be served immediately following the playing of the song (Stefik, See [0086]-[0088]). 
Regarding claim 6, Parsons in view of Stefik further teaches the system of claim 1, wherein the system comprises a backend service adapted to query a database of songs and advertisements indexed by vectors and keywords, for keywords corresponding to the particular song played, and then query an advertisement service to fetch a relevant advertisement for that song, and send that advertisement to the client (Stefik, See [0086]-[0094]). 
Regarding claim 7, Parsons in view of Stefik further teaches the system of claim 1, wherein the system comprises a backend service adapted to query a database of songs and advertisements indexed by vectors and keywords, and wherein accepting a song event (endsong event) at the backend service is used to retrieve corresponding topic words, and send the song's topic words and vectors to another backend service that will find an advertisement having the highest match advertisement topic words (Stefik, See [0086]-[0094]). 

Regarding claim 8, Parsons teaches a method for determining delivery of an advertisement based on a matching of song lyrics with advertisement topic words, in a media content environment (Parsons, See ABSTRACT) comprising: 
providing at one or more computers, including at least one processor, a media server executing thereon, which receives requests from media clients for media content (Parsons, See [0255], computer); 
determining, for each of a plurality of songs, one or more key activities or topic words, and a vector associated with the song's lyrics, and then indexing that song (Parsons, See [0060], such as audio and video sources.  See [0061], In this embodiment the system also views the market in many dimensions rather than as one topical vector defined by a single search parameter. See [0069], Additionally, unlike a conventional search engine, one embodiment of the present invention begins with a conversation index 240 optimized for searching conversations in social media. As previously described, the conversation index of the present invention preferably utilizing trust filtering to improve the quality content within the conversation index. Additionally, as described below in more detail, in one embodiment of the present invention additional variations on conventional crawling techniques ire supported to index comments and other aspects of conversations which are not typically indexed by conventional search engines); 
determining, for each of a plurality of advertisements, one or more key activities or topic words, and a vector associated with an advertisement text, (Parsons, See [0237], a company may desire to place advertisements on those for influence on particular topics and keywords); and 
in response to a client media device interacting with the media server to cause playing of a song, wherein in response to an indication or signal that a particular song was played, determining delivery of a particular advertisement, by reference to the indexed songs and advertisement, and based on a matching of song lyrics with advertisement topic words, so that the advertisement can be served following the playing of the song (Parsons, See [0238], In one embodiment online advertising targeting and delivery module 262 generates a list of social media sites (e.g. blogs) that are influential to a conversation and which arc compatible with placing advertisements using conventional ad tagging/serving tools such as Google's AdSense or other Ad Networks. This permits an advertiser to craft and direct adds into social media sites that are influential to a particular conversation based on an influence ranking. The influence analysis may utilize any of the previously described tools and approaches described in previous sections but with additional filtering to limit the results to those sites into which advertisements may be placed. As previously described, influence is based on factors such as relevance, recency, page popularity, site popularity, linking behavior, and the contributions of neighbors. Also, as previously described, influence changes over time. As a result, influence has a velocity and influencers may enter and exit a conversation. Influence may also be analyzed at either a post level or a site level. Additionally, as previously described trust filtering may be employed to identify trusted influencers). 
Parsons does not explicitly disclose indexes that advertisement.
Stefik teaches indexes that advertisement (Stefik, See [0085]-[0094], define the different kind of indexes depends on the matching requirements).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Parsons and Stefik because Stefik provides community-based advertising term disambiguation is provided. Articles of digital information and a plurality of social indexes that are each associated with a social community are maintained. Each social index includes topics that each relate to one or more of the articles. The social community exhibiting the most closely-matched similarity to the advertising content is chosen based on their social indexes. The advertising content with the articles related to the topics included in the social index of the social community chosen is placed (Stefik, See ABSTRACT) can be utilized by Parsons to build advertisement index for easy matching.

Regarding claims 9 and 11-14, the instant claims are method claims which correspond to the system claims 2 and 4-7 above, therefore they are rejected for the same reason as set forth above.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons in view of Stefik as applied to claim1 and 8 above, and further in view of Powar  et al. (US Pub. No. 2011/0273455 A1) from IDS, hereinafter “Powar”.
Regarding claim 3, Parsons in view of Stefik does not explicitly disclose the system of claim 1, wherein a song lyrics text associated with the particular song is obtained by one of accessing a lyrics database that stores a large number of lyrics files; or by scraping or otherwise retrieving the lyrics for the song, in an as-needed manner, from one or more lyrics sources. 
However, Powar teaches the system of claim 1, wherein a song lyrics text associated with the particular song is obtained by one of accessing a lyrics database that stores a large number of lyrics files; or by scraping or otherwise retrieving the lyrics for the song, in an as-needed manner, from one or more lyrics sources (Powar, See [0087]-[0093]). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Parsons and Stefik and Powar because Powar provides s Systems and methods of rendering a textual animation are provided. The methods include receiving an audio sample of an audio signal that is being rendered by a media rendering source. The methods also include receiving one or more descriptors for the audio signal based on at least one of a semantic vector, an audio vector, and an emotion vector. Based on the one or more descriptors, a client device may render the textual transcriptions of vocal elements of the audio signal in an animated manner. The client device may further render the textual transcriptions of the vocal elements of the audio signal to be substantially in synchrony to the audio signal being rendered by the media rendering source. In addition, the client device may further receive an identification of a song corresponding to the audio sample, and may render lyrics of the song in an animated manner (Powar, See ABSTRACT) can be utilized by Parsons and Stefik to create a lyric database. 

Regarding claim 10, the instant claim is method claims which correspond to the system claim 3 above, therefore it is rejected for the same reason as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168